Citation Nr: 1233711	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-17 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement so a disability rating in excess of 20 percent for limitation of adduction, right thigh, muscle group XV (right thigh disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to July 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Cheyenne, Wyoming.  It was previously remanded by the Board for additional development in September 2009 and in December 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The December 2011 remand noted that the Veteran reported ongoing treatment at the Cheyenne VA medical center and that a VA examiner referenced a January 2007 consultation note although treatment records in the claims file are only dated through March 2006.  While the Veteran was requested to identify all VA and private treatment that he received for his right thigh in a December 2011 letter and he did not timely respond, in April 2012 he reported that additional medical records existed and that he wanted them to be considered in conjunction with his appeal.  Therefore, a remand is necessary to enable the RO to obtain and consider this information. 

The December 2011 remand also indicated that the VA examination that was done in January 2010 indicated that the Veteran had some neurological disability as the result of his right thigh injury, and the RO was requested to adjudicate the issue of whether a separate compensable rating for neurological injury was warranted.  This was not done.  The Veteran should be afforded another VA examination directed at all symptoms of the right thigh disability, including neurological symptoms, and the RO should specifically adjudicate the issue of whether the Veteran is entitled to a separate rating.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's VA treatment records for the period of March 2006 to the present time.  If these records are unavailable, this should be documented in the claims file, and the Veteran should be notified of VA's inability to procure the records. 

2.  Then, the Veteran should be scheduled for a comprehensive VA examination to determine the current severity of all symptoms of his right thigh disability, including any neurological symptoms attributable to the right thigh injury.  The examiner should review the claims file in conjunction with the examination.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated, specifically including the issue of whether he is entitled to a separate compensable rating for neurological complications of his right thigh disability.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
R.  O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


